Citation Nr: 1702848	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  11-03 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for service-connected bilateral hearing loss.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to November 1975. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified before the undersigned Veterans Law Judge at a February 2015 hearing at the RO.  A transcript of the hearing is of record. 

This case was previously remanded by the Board in May 2015.  Subsequently, service connection for right ear hearing loss was granted and the Veteran was assigned a 50 percent disability rating for bilateral hearing loss.  This case was remanded again in May 2016 for further development.   

The issue of entitlement to a TDIU is reasonably raised by the record and has accordingly been included on the title page.  See Rice v. Shinseki, 22 Vet. App. 447   (2009) (holding that a claim for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits but is instead part of the adjudication of a claim for increased compensation).  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.






 FINDING OF FACT

The probative, competent evidence demonstrates that the Veteran's bilateral hearing loss has manifested by no more than Level XI hearing impairment in the right ear and by no more than Level VI hearing impairment in the left ear.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100, 4.86 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issue decided herein.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  An August 2007 letter satisfied the duty to notify provisions, to include notification of the regulations pertinent to the establishment of a disability rating.  

The evidence includes the Veteran's service treatment records, VA treatment records, private treatment records, and lay evidence.  The Veteran underwent  VA audiological examinations in February 2010, April 2011 and September 2015.  Upon review, the Board finds the VA examinations and opinions, when viewed together, are sufficient and adequate for rating purposes.  The VA examiners reviewed the Veteran's relevant medical history and lay testimony, completed physical examinations and other appropriate testing, and provided opinions as to the clinical findings.  In addition, the VA examiners provided adequate rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

The Board also notes that actions requested in the prior remands have been undertaken, as the relevant private treatment records and updated VA records were associated with the file and the Veteran was afforded another examination.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

There is no indication in the record that any additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 543; see also Dingess/Hartman, 19 Vet. App. at 486.

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided herein.  The Veteran should not assume that pieces of evidence not explicitly discussed herein have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

II.  Analysis

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999).

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Assignment of a disability rating for hearing loss is derived by a mechanical application of the rating schedule to the specific numeric designations assigned after audiology testing is completed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85. 

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.
"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four.  This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa.  38 C.F.R. § 4.85(d).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(b).

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear.  The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and the column intersect.  38 C.F.R. § 4.85(e). 

Special provisions apply in instances of exceptional hearing loss.  38 C.F.R. § 4.86. When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are all 55 decibels or more, the adjudicator must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in the higher numeral.  38 C.F.R. § 4.86(a). 

Also, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear is evaluated separately.  38 C.F.R. § 4.86(b).

The Veteran was afforded three VA audiological examinations during the course of his claim for service connection for bilateral hearing loss, in February 2010, April 2011 and September 2015.  The results of the February 2010 audiological examination, as measured by a puretone audiometry test, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
105
105
105
105
105
LEFT
55
70
70
65
65

Speech recognition was 0 percent in the right ear and 84 percent in the left ear, as measured by the Maryland CNC test.  Applying these values to Table VI, the result is a Level XI Roman numeral designation for the right ear and a Level III Roman numeral designation for the left ear. 

As the Veteran's puretone thresholds at 1000, 2000, 3000, and 4000 Hertz are all 55 decibels or higher, the Veteran has an exceptional pattern of hearing loss for VA purposes, and therefore his hearing loss can also be rated using Table VIa.  38 C.F.R. § 4.86(a).  Applying the Veteran's puretone threshold averages to this table, the result is a Level XI Roman numeral designation for the right ear and a Level V Roman numeral designation in the left ear.  As this table does result in higher numerals, the results from Table VIa will be used.  

The results of the April 2011 audiological examination, as measured by a puretone audiometry test, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
105
105
105
105
105
LEFT
55
75
70
70
67.5

Speech recognition was 0 percent in the right ear and 92 percent in the left ear, as measured by the Maryland CNC test.  Applying these values to Table VI, the result is a Level XI Roman numeral designation for the right ear and a Level II Roman numeral designation for the left ear. 

As the Veteran's puretone thresholds at 1000, 2000, 3000, and 4000 Hertz are all 55 decibels or higher, the Veteran has an exceptional pattern of hearing loss for VA purposes, and therefore his hearing loss can also be rated using Table VIa.  38 C.F.R. § 4.86(a).  Applying the Veteran's puretone threshold averages to this table, the result is a Level XI Roman numeral designation for the right ear and a Level V Roman numeral designation in the left ear.  As this table does result in higher numerals, the results from Table VIa will be used.  

The results of the September 2015 audiological examination, as measured by a puretone audiometry test, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
105
105
105
105
105
LEFT
65
85
78
70
74

Speech recognition was 0 percent in the right ear and 80 percent in the left ear, as measured by the Maryland CNC test.  Applying these values to Table VI, the result is a Level XI Roman numeral designation for the right ear and a Level V Roman numeral designation for the left ear. 

As the Veteran's puretone thresholds at 1000, 2000, 3000, and 4000 Hertz are all 55 decibels or higher, the Veteran has an exceptional pattern of hearing loss for VA purposes, and therefore his hearing loss can also be rated using Table VIa.  38 C.F.R. § 4.86(a).  Applying the Veteran's puretone threshold averages to this table, the result is a Level XI Roman numeral designation for the right ear and a Level VI Roman numeral designation in the left ear.  As this table does result in higher numerals, the results from Table VIa will be used.  

The file also contains three private audiological examination reports during the course of the Veteran's claim for service connection for bilateral hearing loss, in October 2009, April 2011, and August 2014.  While it is unclear if the examinations were performed by state-licensed audiologists using the Maryland CNC word list, further development to ascertain this information is not necessary as the findings do not suggest that a higher disability rating is warranted.   

The results of the October 2009 audiological examination, as measured by a puretone audiometry test, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
55
65
65
60
61.25
LEFT
45
65
60
55
56.25

Speech recognition was 88 percent in the right ear and 92 percent in the left ear, as measured by the Maryland CNC test.  Applying these values to Table VI, the result is a Level III Roman numeral designation for the right ear and a Level I Roman numeral designation for the left ear. 

As the Veteran's puretone thresholds at 1000, 2000, 3000, and 4000 Hertz are all 55 decibels or higher in the right ear, the Veteran has an exceptional pattern of hearing loss for VA purposes in that ear, and therefore his hearing loss can also be rated using Table VIa.  38 C.F.R. § 4.86(a).  Applying the Veteran's puretone threshold averages to this table, the result is a Level IV Roman numeral designation for the left ear.  As this table does result in higher numerals, the results from Table VIa will be used.  

The results of the April 2011 audiological examination, as measured by a puretone audiometry test, were as follows:







HERTZ



1000
2000
3000
4000
Average
RIGHT
-
-
-
-
-
LEFT
50
70
70
70
65

It appears that responses were not received to stimulus in the right ear.  For purposes of this discussion the Board will presume that puretones for the right ear were 105 decibels or greater with 0 percent speech recognition.  This results in a Level XI Roman numeral designation for the right ear.  Speech recognition in the left ear was 80 percent, as measured by the Maryland CNC test.  Applying these values to Table VI, the result is a Level IV Roman numeral designation for the left ear.  The provisions of 38 C.F.R. § 4.86(a) are not applicable as an exceptional pattern of hearing is not present in the left ear.   

The results of the August 2014 audiological examination, as measured by a puretone audiometry test, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
-
-
-
-
-
LEFT
55
70
70
65
65

It appears that responses were not received to stimulus in the right ear.  For purposes of this discussion the Board will presume that puretones for the right ear were 105 decibels or greater with 0 percent speech recognition.  This results in a Level XI Roman numeral designation for the right ear.  Speech recognition in the left ear was 76 percent, as measured by the Maryland CNC test.  Applying these values to Table VI, the result is a Level IV Roman numeral designation for the left ear.  

As the Veteran's puretone thresholds at 1000, 2000, 3000, and 4000 Hertz are all 55 decibels or higher in the left ear, the Veteran has an exceptional pattern of hearing loss for VA purposes, and therefore his hearing loss can also be rated using Table VIa.  38 C.F.R. § 4.86(a).  Applying the Veteran's puretone threshold averages to this table, the result is a Level V Roman numeral designation for the left ear.  As this table does result in a higher numeral, the results from Table VIa will be used.  

Based on the Veteran's audiological results, the Board finds that an initial evaluation in excess of 50 percent for a service-connected bilateral hearing loss disability is not warranted.  Even using the Veteran's highest designations in Table VIa, when the Level XI designation for the right ear and the Level VI designation for the left ear are mechanically applied to Table VII, the result is a 50 percent rating.  38 C.F.R. § 3.383, 4.85; Lendenmann, 3 Vet. App. 345.

The Board sympathizes with the Veteran's complaints regarding the functional impact of his hearing loss on his daily life, but the assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of pure tone threshold average and speech discrimination.  See Lendenmann, 3 Vet. App. 345.  The audiological findings discussed above are more probative than the Veteran's lay contentions as to the extent of hearing loss.  

The Board acknowledges that in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States Court of Appeals for Veterans Claims (Court) noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities and held that VA audiologists must fully describe the functional effects caused by a hearing disability in examination reports.  The February 2010 VA examiner addressed the Veteran's reported effects of hearing loss on his occupational functioning and daily activities by noting the Veteran reported problems communicating, specifically that frequent his requests for people to repeat themselves was disruptive to conversations.  The April 2011 examiner noted that daily activities were not affected by hearing loss.  The September 2015 examiner observed that the Veteran reported his greatest difficulty as understanding speech and that he needed to raise the television volume to levels that were uncomfortable for others.   

The Board has considered whether the Veteran's hearing loss presents an exceptional or unusual disability picture rendering impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The schedular rating criteria, as they are based on hearing acuity at various frequencies and on the ability to understand spoken words, contemplate problems communicating such as those competently and credibly reported by the Veteran.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  Id.  Consequently, referral for extra-schedular consideration is not warranted.  With respect to extraschedular consideration based on the collective impact of multiple disabilities, the Board notes that the Veteran has indicated that his multiple service-connected disabilities affect his ability to work and that contention will be addressed on remand as the issue of entitlement to a TDIU based on all service-connected disabilities is being remanded.  The Veteran has not, however, pointed to any symptoms caused by a combination of his service-connected disabilities which is not fully accounted for by the diagnostic codes under which each individual disorder is rated.  Therefore, further discussion of the combined effects of his disabilities, outside the context of entitlement to a TDIU, is not necessary.  

Upon review, the Board finds the disability rating currently assigned for the Veteran's bilateral hearing loss accurately reflects his disability picture, and a higher disability rating is not appropriate.  In reaching this determination, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and that a compensable disability rating is not warranted.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.




ORDER

Entitlement to an initial evaluation in excess of 50 percent for service-connected bilateral hearing loss is denied.


REMAND
 
The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  

The Board notes that the Veteran's representative raised the issue of entitlement to a TDIU in a December 2016 brief.  Furthermore, the evidence reflects that the September 2015 VA examiner opined that the Veteran's service-connected hearing loss could have an impact on his ability to work.  In light of the Court's holding in Rice, the Board finds that a claim for a TDIU has been raised.  Additional development is necessary prior to adjudicating this issue.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran complete a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  Issue the Veteran notice consistent with his claim of entitlement to a TDIU.

3.  Make efforts to obtain any outstanding records, including from VA and any other treatment providers reported by the Veteran, dated since June 2016. 

4.  After the above has been accomplished, Schedule the Veteran for an interview or examination with a vocational specialist or other appropriate personnel to determine the effects of his service-connected disabilities on obtaining and maintaining gainful employment.  If deemed appropriate, a phone interview will be sufficient.

The specialist should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  The Veteran's work experience and educational background as described in any VA Form 21-8940 he may submit should be considered.

The ultimate purpose of the interview or examination is to ascertain the combined impact of the Veteran's service-connected disabilities on his ability to work.  Service connection is in effect for coronary artery disease, bilateral hearing loss, tinnitus, and surgical scars of the chest.  The Veteran's age and any disability other than those above should not be considered.

The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type.  

5.  After the development requested above has been completed, the record should again be reviewed and the claim for TDIU should be adjudicated.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond before returning the claims file to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


Department of Veterans Affairs


